Citation Nr: 1232525	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  92-22 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for degenerative joint disease (DJD) of the cervical spine, from September 23, 2002.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active military service from May 1974 to May 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 1991 rating decision in which the RO, inter alia, granted service connection and assigned an initial 10 percent rating for DJD of the cervical spine, effective April 9, 1990.  In October 1991, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned.  According to a June 1992 supplemental statement of the case (SSOC), a statement of the case (SOC) was issued in November 1991.  Correspondence from the Veteran's representative (VA Form 1-646) dated in May 1992 was accepted as a substantive appeal, in lieu of a VA Form 9.

In March 1994, the Board remanded the claim on appeal to the RO for additional development.  After accomplishing the requested action, the RO issued a February 1995 decision increasing the rating for DJD of the cervical spine from 10 to 30 percent, effective December 20, 1989 (the date of the claim for service connection).  In a September 1995 SSOC, the RO continued the 30 percent rating and returned this matter to the Board for further appellate consideration. 

In November 2000, the Board remanded the claim to the RO to schedule the Veteran for a Board hearing at the RO (Travel Board hearing).  In May 2002, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record. 

In December 2008, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing further action, the RO continued to deny a rating in excess of 30 rating (as reflected in a December 2009 SSOC), and returned the matter to the Board. 

In September 2010, the Board denied an initial rating in excess of 30 percent for DJD of the cervical spine for the period from December 20, 1989 through September 22, 2002, and remanded the matter of a rating in excess of 30 percent for DJD of the cervical spine from September 23, 2002, to the RO, via the AMC, for additional development.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a July 2011 supplemental SOC (SSOC)), and returned the matter to the Board.  

In March 2012, the Board, again, remanded the claim to the RO, via the AMC, for additional development.  After accomplishing further action, the RO continued to deny a rating in excess of 30 rating (as reflected in a June 2012 SSOC), and returned the matter to the Board for further appellate consideration.  

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC. VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately, the Board finds that further RO action in the appeal is warranted, even though such will, regrettably, further delay an appellate decision in this matter.

In August 2012, the Veteran's representative submitted, directly to the Board, copies of VA clinical records dated from August 2005 to July 2012 and written argument from the Veteran.  A separate communication from the representative dated the same month reveals that the additional evidence was being submitted in response to a July 2012 supplemental statement of the case.  Although the evidence appears to be pertinent to the issue on appeal, the evidence was not accompanied by a signed waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2011).  


The Board notes that there are two separate communications from the Veteran's representative which reference the submission, but that neither communication indicates a waiver of initial RO review of the evidence.

Surely, the Veteran's accredited representative is well aware of the procedures regarding submitting additional evidence directly to the Board, and the applicable regulatory requirement for waiver of initial RO consideration to facilitate the Board's review of such evidence.  As such, the failure of the Veteran's representative to reference any waiver of initial RO consideration in either communication to the Board, unfortunately, necessitates yet another  remand of this matter to the RO. 

Under these circumstances, the Board has no alternative but to remand the matter on appeal for initial RO consideration of the claim in light of the additional evidence received, and for issuance of an SSOC reflecting such consideration.  See 38 C.F.R. §  20.1304(c); see also 38 C.F.R. § 19.31(c) (2011).

While this matter is on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA-to include arranging for the Veteran to undergo VA examination in connection with the claim, if appropriate-prior to adjudicating the claim on appeal.  As indicated, the RO should consider the claim in light of all pertinent evidence added to the claims file since the RO's last adjudication of the claim.

Accordingly, this matter is hereby remanded to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

2.  The RO should assist the Veteran in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo VA examination), the RO should adjudicate the claim on appeal in light of all pertinent evidence (particularly, all that added to the claims file since the RO's last adjudication of the claim) and legal authority.  

5.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for the determination, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


